COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF Z. Z. E-P., A               §              No. 08-21-00024-CV
  CHILD,
                                                 §                 Appeal from the
                       Appellant.
                                                 §                65th District Court

                                                 §            of El Paso County, Texas

                                                 §              (TC# 2019DCM3417)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 26, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Maria B. Ramirez, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 26, 2021.

       IT IS SO ORDERED this 22nd day of April, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment